DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 11 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 12 have been amended.
Claims 2 and 13 are cancelled.
Claims 5-11 are original / previously presented.
Claims 14-16 are new.
Claims 1, 3-12, and 14-16 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 101 rejection of claims 2 and 13, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-12 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “as amended, the claims include the structural feature of a plurality of unmanned aerial vehicles and the control thereof and therefore are not directed to a method of organizing human activity or a mental process” (Remarks pg. 14).  Examiner disagrees. First, the processor (system claims) and/or a person (method claims) are performing the acquiring / searching / determining steps, hence there is a recited judicial exception that may be grouped as an organizing human activity and/or mental process, merely being performed by a generic computer. Therefore, the amended claims are still directed to an organizing human activity or mental process in Step 2A. Second, note that the amended plurality of unmanned aerial vehicles added to the system claims 1 and 3 are not actively performing any functions.  At best, only one unmanned vehicle may be involved with the transmitted data in the extra-solution transmitting data step, however this step is claimed at a high level of detail lacking particular, technical details regarding the transmitting, and as such this is no more than adding insignificant extra-solution / post-solution data transmission activity (transmitting instruction data 
Regarding the previous 35 USC 102 rejection of claim 13, and the previous 35 USC 103 rejection of claim 2, the Applicant has successfully cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Mikan in view of Kimchi in view of Young).  However, please note the following:
Applicant argues “Kimchi does not disclose the recited details of the consumption amounts for a couple of reasons” and “Kimchi is directed to power consumption, whereas claim 1 recites an energy (i.e. power * time) consumption amount.  For example, paragraph [0116] of Kimchi discusses additional power if there are high winds.  Thus, Kimchi is concerned about the ability to take off or control flight (which are based on power), while claim 1 is directed to energy consumption” (Remarks pg. 15-16).  Examiner disagrees. First, note that Merriam-Webster recognizes power, energy, and fuel as synonyms (https://www.merriam-webster.com/thesaurus/energy). Nothing in the Applicant’s specification explicitly defines or states that energy and power must be interpreted differently and cannot be interpreted as synonyms. Second, the Kimchi power requirement is tied to the power consumption of the UAV power module (Kimchi ¶[0116]), which may be either battery power, gas power, or fuel cell and power modules may not be fully charged (Kimchi ¶[0038], ¶[0117]) which aligns with the Applicant’s independent claim language of ‘energy stored in a battery or fuel’.  Third, while Kimchi ¶[0116] details acquiring wind information, Kimchi is not relied upon to teach the claimed features regarding wind, rather Carlson is relied upon for this feature.  Since Kimchi ¶[0038], ¶[0116-117] details power consumption from power modules including battery / fuel cells / gas (i.e. energy stored in a battery or fuel), Kimchi teaches energy consumption. This argument is not persuasive.

Priority
This application 16/065,815 filed on 25 June 2018 is a national stage entry of PCT/JP2015/086581.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 25 June 2018 has been acknowledged by the Office.

Claim Objections
Claims 15-16 are objected to because of the following informalities.  Appropriate correction is required.
Claim 15:
Claim 15 recites the limitation “acquiring remaining amount information on a remaining amount of a energy stored in a battery…”, and the Office recommends amending ‘a energy’ to ‘an energy’ for grammatical clarity (i.e. …on a remaining amount of an energy stored in a battery)..
Claim 16:
Claim 16 recites the limitation “acquiring remaining amount information on a remaining amount of a energy stored in a battery…”, and the Office recommends amending ‘a energy’ to ‘an energy’ for grammatical clarity (i.e. …on a remaining amount of an energy stored in a battery).
Claim 16 includes the limitation “wherein collection destination is the wait location of each of the plurality of unmanned aerial vehicles” in lines 14-15 which likely references [a] collection destination in line 5 even though this instance of ‘collection destination’ in line 14 is missing the word ‘the’ or ‘said’ after ‘wherein’ before ‘collection’.  However, ‘the collection destination’ is also referenced in preceding line 8 and subsequent lines 23 and 27.  To preclude issues regarding lack of antecedent basis for the subsequent instances of ‘the collection destination’ in lines 23 and 27, the Office recommends amending to add the word ‘the’ after ‘wherein’ and before ‘collection’ similar to how this is written in claim 14 (i.e. wherein the collection destination
Claim 16 includes the method limitations “determine a first consumption amount of energy…; determine a second consumption amount of energy…; and search for an unmanned aerial vehicle…”.  The tense of the words determine, determine, and search are typically used in system claims describing configured functions rather than used in active method steps, and the format conflicts with the tense of the previous active method steps in the claim (e.g. acquiring, searching, transmitting).  For clarity, the Office recommends amending these limitations in the claim to also use ‘ing’ tense verbs similar to the previously claimed active method steps (i.e. determining a first consumption amount of energy…; determining a second consumption amount of energy…; and searching for an unmanned aerial vehicle…).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-11:
Claim 1, and its dependent claims 4-11 are rejected as indefinite. The limitation “transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) or the ‘unmanned aerial vehicle’ (i.e. the unmanned aerial vehicle is retrieved by the previous search limitation). The Office recommends amending this limitation to make it by the search, the data being an instruction to collect and deliver the package).  
Claim 3:
Claim 3 is rejected as indefinite. The limitation “transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) or the ‘unmanned aerial vehicle’ (i.e. the unmanned aerial vehicle is retrieved by the previous search limitation). The Office recommends amending this limitation to make it clear which element is being retrieved. For the purpose of this examination, retrieved shall be interpreted as referring to the unmanned aerial vehicle (i.e. transmit data to the unmanned aerial vehicle retrieved by the search, the data being an instruction to collect and deliver the package).  
Claim 12:
Claim 12 is rejected as indefinite. The limitation “transmitting data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) or the ‘unmanned aerial vehicle’ (i.e. the unmanned aerial vehicle is retrieved by the previous search limitation). The Office recommends amending this limitation to make it clear which element is being retrieved. For the purpose of this examination, retrieved shall be interpreted as referring to the unmanned aerial vehicle (i.e. transmit data to the unmanned aerial vehicle retrieved by the search, the data being an instruction to collect and deliver the package).  
Claim 14:
Claim 14 is rejected as indefinite. The limitation “transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) by the search, the data being an instruction to collect and deliver the package).  
Claim 15:
Claim 15 recites the limitation "the plurality of unmanned aerial vehicles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office will interpret this as referring to ‘a plurality of unmanned aerial vehicles’.
Claim 15 is rejected as indefinite. The limitation “transmitting data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) or the ‘unmanned aerial vehicle’ (i.e. the unmanned aerial vehicle is retrieved by the previous search limitation). The Office recommends amending this limitation to make it clear which element is being retrieved. For the purpose of this examination, retrieved shall be interpreted as referring to the unmanned aerial vehicle (i.e. transmit data to the unmanned aerial vehicle retrieved by the search, the data being an instruction to collect and deliver the package).  
Claim 16:
Claim 16 recites the limitation "the plurality of unmanned aerial vehicles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Office will interpret this as referring to ‘a plurality of unmanned aerial vehicles’.
Claim 16 is rejected as indefinite. The limitation “transmitting data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package” is indefinite because it is unclear what retrieved is referring to in this limitation since it could be referring to the ‘data’ (i.e. the data transmitted to the unmanned aerial vehicle is retrieved from a data source before being transmitted) or the ‘unmanned aerial vehicle’ (i.e. the unmanned aerial vehicle is retrieved by the previous search limitation). The Office recommends amending this limitation to make it clear which element is being by the search, the data being an instruction to collect and deliver the package).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-16:

Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1, 3-11, 14 recite a system; claims 12, 15, 16 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-12, 14-16 recite an abstract idea. Independent claims 1 and 12 recite acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; the data being an instruction to collect and deliver the package, wherein the collection destination and the delivery destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles. Independent claims 3 and 15 recite acquiring wait location information on a wait location of each of a plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; the data being an instruction to collect and deliver the package, wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles, wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; determining a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles. Independent claims 14 and 16 recite acquiring wait location acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package; searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information; the data being an instruction to collect and deliver the package, wherein collection destination is the wait location of each of the plurality of unmanned aerial vehicles, wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles, determining a first consumption amount of energy stored in the battery or fuel for flying form the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; determining a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded in to each of the plurality of unmanned aerial vehicles, and searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.
The claims as a whole recite methods of organizing human activities and mental processes. First, the limitations of acquiring wait location information…; acquiring remaining amount information…; acquiring package information…; searching for an unmanned aerial vehicle…; …an instruction to collect and deliver the package; determining a first consumption amount…; determining a second consumption amount…; searching for an unmanned aerial vehicle… are a method of organizing human activities.  For instance, the claims are similar to delivery dispatcher performing resource planning - determining how to deliver a package and the resource needs to perform the delivery based on observed information available and issuing a delivery instruction based on the determination. Other than reciting generic computer components, such as a processor (in system claims 1, 3, 14), nothing in these claim limitations mitigating risk; commercial or legal interactions, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, social activities, teaching, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of acquiring wait location information…; acquiring remaining amount information…; acquiring package information…; searching for an unmanned aerial vehicle…; determining a first consumption amount…; determining a second consumption amount…; searching for an unmanned aerial vehicle… as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a processor (in system claims 1, 3, 14), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic / general purpose computer language, acquiring in the context of the claims encompasses the user manually observing location / unmanned aerial vehicle / package information; searching in the context of the claims encompasses the user manually observing unmanned aerial vehicle / wait location / package information / consumption amount information and evaluating and judging which unmanned aerial vehicle(s) best can collect and deliver the package based on the information; determining in the context of the claims encompasses the users manually evaluating and judging an estimated consumption amount necessary for various states of travel with / without the package during the delivery legs. Also, method claims 12, 15, 16 do not recite any structure / components performing these aforementioned steps.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas. 

Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 3 / 12 / 14 / 15 / 16 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. processor) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of unmanned aerial vehicles in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. unmanned aerial vehicle delivery), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified above in Step 2A Prong One, also note that acquiring in the steps of acquiring wait location information on a wait location of each of the plurality of unmanned aerial vehicles; acquiring remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles; acquiring package information on a collection destination and delivery destination of a package are recited at a high level of generality (i.e. as a general means of gathering data for subsequent searching) and also amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) is only being used as a tool in the acquiring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular acquiring more than using computers as a tool to perform an otherwise manual process (i.e. person obtaining this information manually by reading the information).  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting and its steps of transmitting data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package are recited at a high level of generality (i.e. as a general means of transmitting / sending data in response to the searching), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) and unmanned aerial vehicle are only being used as tools in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding transmitting more than using computers as a tool.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (processor); generally linking use of the exception with a technical environment (unmanned aerial vehicles); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, data transmission). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform acquiring, searching, determining amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding unmanned aerial vehicles does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. unmanned aerial vehicle delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see the Applicant’s specification background ¶[0002] describing the additional element of using unmanned aerial vehicles for delivery as having been known at the time of the invention, demonstrating the well-understood, routine, conventional nature of this additional element. Hence, this element does not provide an inventive concept.
Next, while identified above in Step 2A Prong One, and also as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the acquiring are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent searching) and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not significantly more.  See MPEP 2106.05(h). Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding transmitting are also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent searching) and amount to mere data transmitting, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). The unmanned aerial vehicle merely represents generally linking the invention to a particular technology or field of use, which is not significantly more.  See MPEP 2106.05(h). Furthermore, these instructing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Also, see the Applicant’s specification ¶[0086-87], ¶[0097] describing the additional element of transmitting instruction data to the unmanned aerial vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of transmitting to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (unmanned aerial vehicles), and using general computer components in extra-solution capacities such as data gathering / data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 3, 12, 14, 15, 16 and further considering the addition of dependent claims 4-11. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claim 4: The acquiring limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more.  Note that the acquiring limitations are recited at a high level of generality and also amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, 
Dependent claims 5-6, and 11: The acquiring and searching limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Note that the acquiring limitations are recited at a high level of generality and also amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 7-8: The instructing when a plurality of unmanned vehicles are retrieved limitations are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Reciting unmanned aerial vehicles merely ‘applies’ the claims to a field of use (unmanned aerial vehicles), which is also not a practical application or significantly more. In addition, note that these instructing limitations are recited at a high level of generality and amount to mere transmitting data, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these instructing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 9: The instructing an unmanned aerial vehicle selected by the requestor to collect and deliver the package is further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more. Reciting an unmanned aerial vehicle merely ‘applies’ the claims to a field of use (unmanned aerial vehicles), which is also not a practical application or significantly more. Note that the instructing limitation is also recited at a high level of generality and also amounts to mere transmitting data, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, this instructing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Next, the limitation to present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package is an additional element, recited at a high level of generality and amounts to mere outputting data, which is a form of insignificant extra-solution activity that does not provide integration into a practical application or an inventive concept. The use of the processor in these steps merely represents using a generic / general purpose computer as a tool, and not indicative of a practical application or an inventive concept. Furthermore, presenting here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular creating output data (Return Mail), presenting offers and gathering statistics (OIP Techs). Next, the limitation to receive a selection by the requester from the list is receiving here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), recording a customer’s order (Apple), presenting offers and gathering statistics (OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 10: The limitations wherein each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package merely narrow the previously recited abstract idea limitations. The acquiring limitations are further directed to methods of organizing human activities / mental processes as described in the independent claims. The recitation of the processor is recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, which is not a practical application or significantly more.  Note the acquiring limitations are recited at a high level of generality and amount to mere data gathering, which is a form of extra-solution activity that does not provide integration into a practical application or an inventive concept. Furthermore, these acquiring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). For these reasons, and the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al. 
Claim 1:
	Mikan, as shown, teaches the following:
A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery); and 
transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0050], ¶[0052] details transmitting instructions to the drone to collect the item from the departure location and deliver it to its destination),
wherein the collection destination and the destination are locations different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 3-4, ¶[0037], ¶[0045] details that the UAVs may wait for its next order at a nesting location, different than departure / collection and destination locations),

wherein the at least one processor is configured to:
determine a first consumption amount of energy stored in a battery or fuel for flying from the wait location to the collection destination and from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;
determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
Mikan, as shown in Fig 2, ¶[0023], ¶[0033], ¶[0036-38], ¶[0045], ¶[0050] details determining flight plan routes for potential unmanned aerial vehicles for a delivery between waypoints which begin at the UAV current nearby nesting location / warehouse location / wait location and fly to the collection location to obtain the package (not loaded waypoint segment) (Mikan Fig 2, ¶[0023], ¶[0033], ¶[0045]), fly to the delivery destination (loaded waypoint segment) (Mikan ¶[0037], ¶[0033]), and fly back to the departure / nesting location (not loaded waypoint segment) (Mikan ¶[0037], ¶[0045], ¶[0050]); and selecting the UAV and flight plan routes based on the distances between waypoints, UAV weight and the package weight, and power / fuel level, i.e. energy stored in the battery or fuel (Mikan ¶[0004], ¶[0016], ¶[0038]) but does not explicitly state determining a first consumption amount for the individual segments when unloaded between waypoints, and determining a second consumption amount for the individual segment when loaded between waypoints.  However, Young teaches these remaining limitations, determining each UAV fuel consumption estimate amount between waypoints in the UAV flight plans based on the UAV weight, cargo weight, and fuel weight stored in the UAV, i.e. first consumption amount (not loaded waypoint segments) and second consumption amount (loaded waypoint segment) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 and waypoint leg consumption amounts when the cargo / package is not loaded may be added together to obtain a first consumption amount since this is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the processor is configured to determine the first consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is not loaded; and determine the second consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is loaded as taught by Young with the teachings of Mikan, with the motivation “To enhance the survivability of Unmanned Aerial Vehicles” (Young col 1 ln 30-33).  
With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the wait location based on the first consumption amount and second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 4, ¶[0033], ¶[0035-38], ¶[0045] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery, and that the delivery flight plan includes flying from the nesting / wait location to the collection destination, collecting the package, delivering the package to the delivery destination, and returning to the nesting / wait location; but does not explicitly state (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles; and the (2) consumption amount includes the first consumption amount and the second consumption amount.
Regarding (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles, Kimchi teaches this remaining limitation selecting a UAV and power module of a plurality of UAVs based on satisfying the estimated power requirement and power consumption of the UAV to perform the delivery (i.e. consumption amount), and consider whether the UAV power available (i.e. remaining amount of energy stored) exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package based on the consumption amount as taught by Kimchi with the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Regarding (2) the consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123], details searching is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young (also shown in the rejection above) teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segments from wait location to collection location and destination to wait location, per Mikan) and second consumption amount (loaded waypoint segment from collection location to destination location, per Mikan) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first consumption amount and second consumption amount of Young for the consumption amount of Kimchi (of Mikan in view of Young in view of Kimchi). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 4:

wherein the at least one processor is configured to: acquire aerial vehicle weight information on a weight of each of the plurality of the unmanned aerial vehicles (Kimchi ¶[0116] details obtaining the weight of the considered UAVs); 
acquire package weight information on a weight of the package (Kimchi ¶[0115-116] details obtaining the weight of the ordered item),
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the at least one processor is configured to: acquire aerial vehicle weight information on a weight of each of the plurality of the unmanned aerial vehicles; acquire package weight information on a weight of the package as taught by Kimchi in the system of Mikan in view of Young (in view of Kimchi), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Young (of Mikan in view of Young in view of Kimchi) also teaches the following: 
acquire the first consumption amount information on each of the plurality of unmanned aerial vehicles based on the aerial vehicle weight information on the each of the plurality of unmanned aerial vehicles (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 details determining consumption amount information for a UAV flight plan segment between waypoints based on the aircraft weight), and 
acquire the second consumption amount information based on the aerial vehicle weight information on each of the plurality of unmanned aerial vehicles and the package weight information (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22 details determining consumption amount information for a UAV flight plan segment between waypoints based on the aircraft weight and cargo weight).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include acquiring the first consumption amount information on each of the plurality of unmanned aerial vehicles KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).
Claim 5:
Mikan in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  Mikan also teaches the following:
wherein the at least one processor is configured to: acquire current position information on a current position of an unmanned aerial vehicle in flight among the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0040], ¶[0050] details obtaining the global position data and current location of the drones), and 
search for, when there is an unmanned aerial vehicle on the way back to the wait location alter completing delivery of another package, an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for flying from the current position to the collection destination, collecting the package, and delivering the collected package to the delivery destination based on the current position information on the unmanned aerial vehicle (Mikan ¶[0022-23], ¶[0033], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery including a drone that has already made the delivery and is on its way back to the nesting location / departure location, per ¶[0050]).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 1 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 14:
Mikan, as shown, teaches the following:
A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery); and 
transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0050], ¶[0052] details transmitting instructions to the drone to collect the item from the departure location and deliver it to its destination),
wherein the collection destination is the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033] details both the UAVs and the products to be 
wherein the delivery destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan ¶[0022-23] details flying from a departure location where the object is picked up to an intended destination and then back to the departure location),
With respect to the following:
wherein the at least one processor is configured to:
determine a first consumption amount of energy stored in the battery or fuel for flying from the delivery destination to the wait location under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles;
determine a second consumption amount of energy stored in the battery or fuel for flying from the wait location serving as the collection location to the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and
Mikan, as shown in Fig 2, ¶[0022-23], ¶[0033], ¶[0038], ¶[0050] details calculating flight plan routes for potential unmanned aerial vehicles for a delivery between waypoints which may include beginning at a warehouse location / wait location (e.g. Warehouse 1 or Warehouse 2) of both the UAV and product / package and flying to the delivery destination deliver the package (loaded waypoint segment) (Mikan Fig 2, ¶[0022-23], ¶[0033]), and then flying back to the same departure location (not loaded waypoint segment) (Mikan ¶[0022], ¶[0050]); and determines each drone’s power / battery level (i.e. energy stored); but does not explicitly state determining a first consumption amount for the individual segment when the package is not loaded between waypoints, and determining a second consumption amount for the individual segment when the package is loaded between waypoints.  However, Young teaches these remaining limitations, determining each UAV fuel consumption estimate amounts between waypoints in UAV flight plans based on the UAV weight, cargo weight, and fuel weight stored in the UAV, i.e. first consumption amount (not loaded waypoint segment) and second consumption amount (loaded waypoint segment) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22).

	With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in in Fig 2, ¶[0022-23], ¶[0038], ¶[0050] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery, and that the delivery flight plan includes collecting the package, flying from the wait location serving as the collection location to the delivery destination, and returning to the wait location; but does not explicitly state (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles; and the (2) consumption amount includes the first consumption amount and the second consumption amount.
Regarding (1) searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles, Kimchi teaches this remaining limitation searching and selecting a UAV and power module of a plurality of UAVs based on satisfying the estimated power requirement and power consumption of the UAV to perform the delivery (i.e. consumption amount), and consider whether the UAV power available in the power module (i.e. remaining amount of energy stored) exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package based on the 
	Regarding (2) the consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123] details searching for the UAV is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the flight delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segment from wait / collection location to destination location, per Mikan above) and second consumption amount (loaded waypoint segment from collection location to destination location, per Mikan above) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first consumption amount and second consumption amount of Young for the consumption amount of Kimchi (of Mikan in view of Young in view of Kimchi). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 14 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 14.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al. in view of US patent publication 8,234,068 B1 to Young et al.
Claim 3:
Mikan, as shown, teaches the following:
A logistics system, comprising at least, one processor and a plurality of unmanned aerial vehicles, the at least one processor configured to: 
acquire wait location information on a wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 2, ¶[0033], ¶[0036], ¶[0038], ¶[0040] details obtaining drone nesting location information, drone warehouse information, inactive drone inventory nearby, host vehicle information, and the drone current locations of a plurality of drones); 
acquire remaining amount information on a remaining amount of energy stored in a battery or fuel of each of the plurality of unmanned aerial vehicles (Mikan ¶[0036], ¶[0043], claim 7 details obtaining the battery level in the drones); 
acquire package information on a collection destination and delivery destination of a package (Mikan Fig 2, ¶[0016], ¶[0023], ¶[0033], ¶[0049] details obtaining the delivery item / package details including collection / pickup and destination locations); 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package collected at the collection destination to the delivery destination based on the wait location information and remaining amount information on each of the plurality of unmanned aerial vehicles and the package information (Mikan ¶[0022-23], ¶[0033], ¶[0036], ¶[0050], ¶[0052] details analyzing package pickup / departure and destination location information, nesting locations and host vehicles, and the plurality of drone battery levels to identify a drone for the delivery); and 
transmit data to the unmanned aerial vehicle, which is retrieved, the data being an instruction to collect and deliver the package (Mikan ¶[0016], ¶[0050], ¶[0052] details 
wherein the collection destination is a location different from the wait location of each of the plurality of unmanned aerial vehicles (Mikan Fig 3-4, ¶[0018], ¶[0023], ¶[0045] details the drones / UAVs docked at nesting stations different than departure locations where items are collected for delivery), 
With respect to the following:
wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles, 
Mikan, as shown in ¶[0018], ¶[0045] details the drone / UAV may be docked at a nesting station, then receives further instructions to pick up different objects, and the UAV / drone returns back to a nesting location, but does not explicitly state that delivery destination of the item is back to the nesting station / wait location (i.e. pickup and retrieve back to the same wait location).  However, Kimchi teaches this limitation deploying UAV from a materials handling facility (wait location) to a storage compartment (collection location) to retrieve and return empty storage containers back to the materials handling facility, i.e. delivery destination is the wait location (Kimchi ¶[0022-23], ¶[0077], ¶[0088]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles as taught by Kimchi with the teachings of Mikan, with the motivation to “autonomously deliver items of inventory to various delivery locations” (Kimchi ¶[0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the delivery destination is the wait location of each of the plurality of unmanned aerial vehicles as taught by Kimchi in the system of Mikan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
wherein the at last one processor is configured to:
determine a first consumption amount of energy stored in the battery or fuel for flying from the wait location to the collection destination under a state in which the package is not loaded into each of the plurality of unmanned aerial vehicles; 
determine a second consumption amount of energy stored in the battery or fuel for flying from the collection destination to the wait location serving as the delivery destination under a state in which the package is loaded into each of the plurality of unmanned aerial vehicles, and 
Kimchi (of Mikan in view of Kimchi), as shown in ¶[0022-23], ¶[0077], ¶[0088], ¶[0116-117] details evaluating potential UAVs with flight plan routes for delivery between waypoints and estimating the power requirement estimate and power consumption (gas or battery power, per Kimchi ¶[0038]) to complete the aerial delivery considering the weight of the item to be delivered; and the flight plan waypoints may begin at a materials handling facility / wait location and fly to a storage compartment at a destination to obtain the empty container / package (not loaded waypoint segment) (Kimchi ¶[0023], ¶[0077]), and returning to the materials handling facility with the empty container / package (loaded waypoint segment) (Kimchi ¶[0077], ¶[0088]).  While Kimchi details determining a consumption of energy for the delivery (i.e. all waypoint segments), and that the two segments include the not loaded waypoint segment and the loaded second waypoint segment, Kimchi does not explicitly state determining a first consumption amount of energy stored in the battery or fuel for flying the waypoint segment under a state for the individual segments when the package is not loaded between waypoints, and determining a second consumption amount of energy stored in the battery or fuel for flying the waypoint segment under a state when the package is loaded between the waypoints.  However, Young teaches these remaining limitations, determining each UAV fuel consumption estimate amounts between each waypoint in UAV flight plans based on the UAV weight, cargo weight (i.e. loaded or not loaded), and fuel weight stored in the UAV, i.e. first consumption amount (not loaded waypoint segment) and second consumption amount (loaded waypoint segment) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the processor is configured to determine the first consumption amount of energy stored in a battery or fuel for flying between waypoints when the package is not loaded (i.e. flying from the wait 
With respect to the following:
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on the first consumption amount and the second consumption amount on each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 4, ¶[0033], ¶[0035-38], ¶[0045] details searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for performing the delivery of a plurality of unmanned aerial vehicles, but does not explicitly state (1) the delivery includes flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination, and searching is based on a consumption amount on each of the plurality of unmanned aerial vehicles; and (2) consumption amount includes the first consumption amount and the second consumption amount.
Regarding (1), Kimchi teaches this limitation, with delivery including the UAV departing from a materials handling facility to retrieve the package from a storage compartment and returning the package back to the materials handling facility (i.e. returning to the wait location serving as the delivery destination) (Kimchi ¶[0022], ¶[0077], ¶[0088]); and selecting an available UAV and power module of a plurality of UAVs based on satisfying power requirements needed for the delivery, considering whether the UAV power available exceeds the power requirement estimates (Kimchi ¶[0038], ¶[0116-119], ¶[0123], claim 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to include searching for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package by flying from the wait location to the collection destination, collecting the package, and returning to the wait location serving as the delivery destination based on consumption KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Regarding (2) consumption amount includes the first consumption amount and the second consumption amount, Kimchi, as shown above in ¶[0038], ¶[0116-119], ¶[0123], details searching is based on a power requirement estimate and power consumption of the UAV to perform the delivery, and ¶[0116] also details that the requirement is based on the delivery segments, but does not explicitly state that the power consumption amount may be represented as a first consumption amount and a second consumption amount.  However Young teaches this remaining limitation, estimating each UAV fuel consumption amount between waypoints in flight plan segments, i.e. first consumption amount (not loaded waypoint segment from wait location to collection location, per Kimchi) and second consumption amount (loaded waypoint segment from collection location to wait / destination location, per Kimchi) (Young Fig 1, col 4 ln 9-10, col 5 ln 55 through col 6 ln 5, col 14 ln 13-22). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first consumption amount and second consumption amount of Young for the consumption amount of Kimchi (of Mikan in view of Kimchi in view of Young). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 3 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent publication 8,234,068 B1 to Young et al. .
Claim 6:
Mikan in view of Young in view of Kimchi, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the at least one processor is configured to: acquire wind information on at least one of a wind direction or a wind speed, and 
search for an unmanned aerial vehicle with a remaining amount of energy stored in the battery or fuel for delivering the package in a wind determined based on the wind information.
Mikan, as shown in ¶[0036], ¶[0038] details acquiring weather information, and searching for a drone / unmanned aerial vehicle with battery / power level for delivering the package, but does not explicitly state acquiring wind information on at least one of a wind direction or a wind speed, and searching for an unmanned aerial vehicle for delivering the package in a wind determined based on the wind information. However, Carlson teaches these remaining limitations acquiring wind information including whether there will be travel upwind or downwind from the collection location fulfillment center to the destination of the delivery (wind direction) and whether or not it will be calm or heavy winds (wind speed); and then identifying and selecting a specific UAV of an identified type based on the forecasted wind times and efforts to preserve battery life (Carlson Fig 4, col 2 ln 41-50, col 10 ln 23-30, col 12 ln 62 through col 13 ln 13).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring wind information on a wind direction and wind speed, and to search for an unmanned aerial vehicle for delivering the package in a wind determined based on the wind information as taught by Carlson with the teachings of Mikan in view of Young in view of Kimchi, with the motivation to solve the problem that “when a UAV is subjected to high winds and/or gusty winds, the UAV may not be able to maintain a heading, maintain altitude, or complete a task given limited battery power” (Carlson col 1 ln 25-34).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acquiring wind information on a wind direction and wind speed, and to search for an KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al., as shown in claim 1 above, in further view of US patent application publication 2015/0379874 A1 to Ubhi et al.
Claim 7:
Mikan in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a shortest flight distance or flight time, which is measured from the wait location to the collection destination, to collect and deliver the package.
Mikan, as shown in ¶[0018], ¶[0023], ¶[0038], ¶[0045] details retrieving any number of drones / aerial vehicles for delivery requiring an unmanned aerial vehicle / drone traveling from a nesting location (wait location) to pickup the object from the departure location (collection destination) and deliver the object to its destination (i.e. first route, flight path), but does not explicitly state that when there is a plurality of unmanned aerial vehicles retrieved, instruct the unmanned aerial vehicle with the shortest flight distance or flight time on that flight path.  However, Ubhi teaches this remaining limitation, when a plurality of unmanned aerial vehicles are retrieved an unmanned aerial vehicle with a shortest flight distance or shortest time for the flight path is selected (Ubhi ¶[0050-51]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include instructing, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial 
Claim 8:
Mikan in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the logistics system at least one processor is configured to instruct, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of delivery of the package, to collect and deliver the package.
Mikan, as shown in ¶[0023], ¶[0033], ¶[0038], details retrieving any number of drones / unmanned aerial vehicles in the selection of the drone, and basing that selection on the drone battery information, current battery level / charge level, required to delivery of the package including collection and delivery of the package (i.e. flight path); but does not explicitly state selecting an unmanned aerial vehicle with the largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of the assignment.  However, Ubhi teaches this remaining limitation, selecting the unmanned aerial vehicle with the greatest battery life of the UAVs in the pool of UAVs regarding the flight path (Ubhi ¶[0047], ¶[0050], ¶[0072]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include instructing, when a plurality of unmanned aerial vehicles are retrieved, an unmanned aerial vehicle with a largest predicted remaining amount of energy stored in the battery or fuel at a time of completion of the flight path (i.e. collection and delivery of the package, per Mikan) as taught by Ubhi with the teachings of Mikan in view of Young in view of Kimchi, with the motivation of “using UAVs for rapid delivery of lightweight commercial products (e.g. packages), food, medicine, etc.” (Ubhi ¶[0008]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent publication 8,234,068 B1 to Young et al. .
Claim 9:
Mikan in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  Mikan does not explicitly state, but Srivastava teaches the following:
wherein the at least one processor is configured to: present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package (Srivastava Fig 5B, ¶[0021], ¶[0082] details presenting UAVs to a requestor that specifies the collection and delivery to select); 
receive a selection by the requester from the list (Srivastava Fig 5B, ¶[0082-83] details the user selecting a UAV in the displayed list), and 
instruct an unmanned aerial vehicle selected by the requester to collect and deliver the package (Srivastava Fig 5A, ¶[0082], ¶[0085] details providing the generated mission plan instructions for the package delivery to the selected UAV).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the at least one processor is configured to: present a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package; receive a selection by the requester from the list, and instruct an unmanned aerial vehicle selected by the requester to collect and deliver the package as taught by Srivastava with the teachings of Mikan in view of Young in view of Kimchi, with the motivation that “UAVs may be used for a growing number of applications such as… commercial purposes” and to “using UAVs for rapid delivery of lightweight commercial products (e.g. packages), food, medicine, etc.” (Srivastava ¶[0001], ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include presenting a list of unmanned aerial vehicles to a requester who has requested collection and delivery of the package; receiving a selection by the requester from the list, and instructing an unmanned aerial vehicle selected by the requester to collect and deliver the package as taught by Srivastava in the system of Mikan in view of Young in view of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0160735 A1 to Mikan et al. in view of US patent publication 8,234,068 B1 to Young et al. in view of US patent application publication 2015/0120094 A1 to Kimchi et al., as shown in claim 1 above, in view of US patent application publication 2017/0069214 A1 (including support in US provisional patent application 62,198,389 filed 29 July 2015) to Dupray et al.
Claim 10:
	Mikan in view of Young in view of Kimchi, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package, and 
wherein the at least one processor is configured to acquire the wait location information on the wait location specified by the owner of each of the plurality of unmanned aerial vehicles.
Mikan, as shown in Fig 2, ¶[0036], ¶[0050] details the drones may be rented from third party owners, and receiving information regarding active and inactive drones nearby and drone warehouse inventory information (i.e. wait locations) for drones available to rent from the third party owners, and added to the system agreed upon with the third party; and that the drones are rented to the system to fulfill the requestor’s requests for collection and delivery; highly suggesting but not explicitly stating that the unmanned aerial vehicles are to be rented to the requestor.  To the extent that Mikan may not explicitly state this, Dupray teaches this limitation renting the requested unmanned aerial vehicles to collect and deliver the payload (Dupray ¶[0279], see also corresponding provisional application pg. 46)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include each of the plurality of unmanned aerial vehicles is to be rent by an owner of the each of the plurality of unmanned aerial vehicles to a requester who requests collection and delivery of the package KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Mikan in view of Young in view of Kimchi in view of Dupray, as shown above, teach the limitations of claim 10.  Mikan also teaches the following:
wherein the at least one processor is configured to: acquire time information on a time period during which the owner of each of the plurality of unmanned aerial vehicles allows renting of the each of the plurality of unmanned aerial vehicles (Mikan ¶[0050] details the owner agrees to rent UAVs during an agreed upon time period), and 
search for an unmanned aerial vehicle capable of delivering the package within a time period indicated by the time information on the unmanned aerial vehicle (Mikan ¶[0036], ¶[0050] details including the third party drones as available to rent during a specific agreed upon period of time with the owner and system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628




/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628